Citation Nr: 0722274	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1945.  He died on June [redacted], 1955, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  February 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in July 1955.

2.  Since the July 1955 RO decision, the evidence received is 
cumulative and redundant of evidence previously considered 
and does not, by itself or in conjunction with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the veteran's death.

3.  The veteran was not continuously evaluated as totally 
disabled from service-connected disabilities for 10 or more 
years immediately preceding his death, nor was he 
continuously rated totally disabled after his discharge from 
service in February 1945 for a period of not less than 5 
years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The RO's July 1955 rating decision, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2006).

2.  As new and material evidence has not been received since 
the RO's July 1955 rating decision, the requirements to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2006).

3.  The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death 

The appellant appeals a February 2005 RO decision denying 
service connection for cause of the veteran's death.  She has 
recited, made comments, and asked questions about evidence 
previously considered.  She has also submitted a definition 
of a 'casualty' in October 2004 and research on tuberculosis 
in January 2006.  She has also submitted copies of records 
previously considered including the veteran's death 
certificate.

Service connection has previously been denied for cause of 
the veteran's death in July 1955.  The appellant was notified 
of the decision and she did not file a timely appeal.  The 
July 1955 rating decision is thus final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The application to reopen this claim of entitlement to 
service connection for the cause of the veteran's death was 
received in October 2004.  To reopen the claim, new and 
material evidence must be received.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The new and material evidence must be presented or secured 
since the claim was finally disallowed on any basis, and must 
make up for deficiencies that then existed.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

At the time of the July 1955 rating decision, the veteran's 
death certificate showed that he died on June [redacted], 1955, from 
hemorrhage of the lungs which was probably due to 
tuberculosis.  At that time, service connection was in effect 
for malaria rated as noncompensable and schizophrenic 
reaction rated as 70 percent disabling, but not for 
tuberculosis.  The RO found that tuberculosis was not related 
to the veteran's service and denied service connection for 
the cause of the veteran's death since a service-connected 
disability did not contribute substantially and materially to 
the veteran's death.  Cf. 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).

Since then, no competent medical evidence indicating that the 
veteran's tuberculosis was related to service has been 
submitted.  The evidence submitted thus does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Accordingly, new and material evidence has 
not been received to reopen.  38 C.F.R. § 3.156.  As for the 
evidence submitted, the definition of the word 'casualty' is 
irrelevant to the claim.  Additionally, the general document 
describing how pulmonary tuberculosis develops is not 
material, as it has nothing to do with the veteran in 
particular and does not show that the veteran's tuberculosis 
was incurred or aggravated in service.  Libertine v. Brown, 9 
Vet. App.521 (1996).  The comments and questions which have 
been submitted are not new and material evidence because they 
are not competent medical evidence relating the veteran's 
tuberculosis to service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Copies of records previously submitted can not meet 
the definition of new evidence.  38 C.F.R. § 3.156.  Since 
new and material evidence has not been received, the claim 
may not be reopened.  38 U.S.C.A. § 5108.  Accordingly, 
service connection for the cause of the veteran's death 
remains denied.

DIC under 38 U.S.C.A. § 1318 

This is also currently before the Board an appeal from a 
February 2005 RO decision denying DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The veteran was not 
continuously evaluated as totally disabled from service-
connected disabilities for 10 or more years immediately 
preceding his death, nor was he continuously rated totally 
disabled after his discharge from service in February 1945 
for a period of not less than 5 years immediately preceding 
death.  In order for the benefits to be awarded, at least one 
of the above would have to be shown.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  Review of May 1951 and December 1953 
rating decisions shows that service connection was in effect 
for malaria rated noncompensable and for schizophrenic 
reaction rated as 70 percent disabling from February 1954 at 
the time of the veteran's death.  Service connection was not 
in effect for any other disabilities.  In light of the above, 
the claim must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994)

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In a December 2004 
letter, the RO provided the requisite notification, including 
that required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
for the cause of death claim.  The notice preceded the 
adjudication. 

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date for the claims are harmless, as the 
claims have been denied.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service records, VA 
medical records, and evidence from the appellant.  The claim 
has not been reopened and so a VA medical opinion under 
38 C.F.R. § 3.159 is not warranted.  
38 C.F.R. § 3.159(c)(4)(iii).  VA is not required to provide 
any additional assistance concerning the DIC claim because 
there is no reasonable possibility that any assistance VA 
would provide would substantiate the claim.  
38 C.F.R. § 3.159(d).  VA has satisfied its assistance 
duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.




ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death, the claim is not reopened. 

DIC benefits under 38 U.S.C.A. § 1318 are denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


